Bleckley, C. J.
The evidence before the judge as to whether the' property of the plaintiffs would be damaged being conflicting, and. the decided preponderance thereof being that no actual damage-would be sustained, the judge did not abuse his discretion in denying a temporary injunction, more especially as he required bond and security to be given to cover the contingency of any recovery in the suit. If damages are established at the'trial, they may be' recovered under the prayer for general relief. Judgment affirmed.
Simmons, J , not presiding, because of sickness.